Title: To George Washington from “A CITIZEN”, 4 July 1793
From: “A Citizen” (anonymous)
To: Washington, George



SIR,
Charleston [S.C.], July 4. [1793]

ONE great advantage resulting from a republican system of government is, the unrestrained privilege of scrutinizing public measures, and candidly investigating the conduct of those men, who are entrusted with the management of public affairs. No character, however dignified, no measure, however important, can possibly escape the exercise of this invaluable right. It is unnecessary, at present, to employ much time in pointing out the many good effects, which might be obtained by a decent use of this important privilege. By exposing to a public officer the Impropriety of his conduct, it may prevent a repetition of errors, and by detecting defects in public measures, it may render the necessary amendments more practicable. In addressing to you this letter, I am actuated by motives purely disinterested; and I am very much mistaken in your private character, if a plain exposition of facts will not be more congenial to your mind, than all the arts of courtier like sophistry, or tricks of aristocratical ambition.
Every day’s experience, sir, convinces me of the mutability of popular applause, and the facility with which a public character, gloriously acquired, may be tarnished, by an unhappy dereliction of those principles by which it was at first established. It grieves me, sir, to observe, that you may be adduced as a melancholy proof of my remark. There was a time, when your name occupied an elevated position in the minds of your countrymen; and your character was beloved by every genuine son of America. You were fondly considered as the pride of your country, and pronounced by every tongue an ornament to human nature. The man who dared to diminish, in the smallest degree, the lustre of your military achievements, was considered as an enemy to his country; and the slightest expression of disrespect procured the execrations of your fellow citizens. But alas! what an astonishing revolution has a few years of peace produced in the sentiments of your countrymen? The affections of thousands of your fellow-citizens are withdrawn from you, and suspicions are entertained, that you have, indignantly, cast behind you those endearing principles of republicanism, which are so congenial to the minds of your countrymen, and to a strict observance of
 which, you are, in a great measure, indebted for all your fame. Should these suspicions be true, what a melancholy instance will it not exhibit of human frailty! What anguish will it not bring to the bosom of every untainted American! What a triumph will it not afford to those degenerated characters, who have openly avowed themselves hostile to the suffering cause of republicanism and the equal rights of man.
Do not suppose, sir, that I write in the spirit of controversy, or that the information I have communicated is an exaggerated fable. I speak to you the language of truth, and did you calmly attend a moment to circumstances, you must be convinced, that the representation is just. Permit me, however, to mention one single fact, which I have selected from many others. On that same day, that a few of the inhabitants of Philadelphia presented to you an address, approving of your proclamation, which enjoined a strict impartiality with respect to the belligerent powers in Europe,—on the same day, I say, an address of joyful welcome was presented to the ambassador of the French republic. But how different was the stile of each address: how very different was the manner of presentation! The address to you, sir, was presented by only three hundred inhabitants—the address to the French ambassador was delivered amidst the shouts and acclamations of several thousand citizens. What inference, sir, ought you to draw from this circumstance? What a useful lesson might it not teach you? Do you suppose, sir, that the most respectable citizens of Philadelphia would have selected that day to address the ambassador of the French republic, had they still retained that love and esteem for you which they once gloried to exhibit? Had your proclamation been as consonant to the wishes of the citizens of Philadelphia as the arrival of the French ambassador, would the circumstances attending each been so materially different? Had they been equally agreeable to the citizens of the United States, would not your proclamation have been more warmly received and generally respected.
It will be permitted me here to observe, that the prosecution you have ordered to be commenced against two of the citizens of the United States, who had served on board the Citizen Genet, has excited much surprise, mixt with not a little indignation. It is not to be supposed, that you wish to introduce into the American government the strict discipline of a camp, and to establish
 no other measure between the executive power and the citizen, than rigid command and implicit obedience.—That an American should be prosecuted for enlisting under the banners of the French republic; that a citizen of the United States should be punished for legally fighting against a perfidious nation, that despises our government, depresses our trade, and wantonly tramples on treaties, is a measure incompatible with every principle of republicanism; abhorrent to the feelings of every honest American, and ought not to be passively tolerated.—It is a measure which no motive of policy or prudence, can justify. It is a stretch of power, which no existing laws, no existing treaties, which even your own proclamation cannot authorize, Let us admit, sir, that the treaty of peace between Great Britain and America expressly prohibited the American citizens from taking up arms on the present occasion, and fighting individually under the colours of the French republic, ought a free and independent citizen to be punished for acting in direct opposition to this treaty, when even the British government has not yet complied with some of its most important articles? Every honest American will say, No. Let the British ministry first discover the disposition to faithfully execute the treaty; then may you, sir, with some propriety, authorize a prosecution of every violation on our part—but I humbly presume not until then.
Permit me, sir, to close this address to you with one irrefragable truth. It is this—that a very large majority of the citizens of the United States are warmly interested in the success of the French revolution, and begin to conceive, that the existence of the American independence is inseparably connected with the establishment of the French republic. I shall say more on this subject in a future address.

A CITIZEN.

